                     IN THE UNITED STATES BANKRTUPCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

    In Re:                                          *

             TIMMECIA RENEE SMITH                   *        CASE NUMBER: 18-01924

                     Debtors.                       *


           OBJECTION TO TRUSTEE’S MOTION TO MODIFY
     CONFIRMED PLAN TO INCREASE PAYMENTS AND REQUEST FOR
                           HEARING


             COMES NOW, the Debtor, in the above-styled cause and objects to the Trustee’s
    increase in payments and as grounds therefore, state as follows:


           1. Debtor is objecting to the increase in payments as she cannot afford the
    increase the Trustee is proposing to increase her monthly payments.


           2. Debtor is objecting to claim no 1 which was filed as a secured claim and the
    Debtor surrendered the 2011 Mercedes-Benz in this case.


            3. The Debtor has informed her attorney that she contacted the creditor for the
    2011 Mercedes-Benz before she filed her chapter 13 and informed them, she would be
    surrendering the car and to come pick it up. She has also written them by hand written
    correspondence to pick up this vehicle. This vehicle is still at her residence and has not
    been picked up by the creditor. The car is in good working condition for said creditor to
    pick it up. She even offered to take it to them and they said they would pick it up.


             4.   Debtor request this objection be set for hearing.


             WHEREFORE, PREMISES CONSIDERED, the Debtor request this

    Court to allow her to continue to make her current payment and continue with her

    case according to the confirmation order. Debtors further request that this matter be set

    for a hearing.




Case 18-01924-DSC13          Doc 71    Filed 10/31/19 Entered 10/31/19 13:44:12           Desc Main
                                      Document     Page 1 of 2
           Dated: October 31, 2019

                                                         /s/ Thomas W. H. Buck
                                                         Thomas W. H. Buck




    OF COUNSEL:
    THOMAS W. H. BUCK
    2009 Second Avenue North
    Birmingham, Alabama 35203
    Telephone: (205) 252-7661
    Facsimile: (205) 252-0812
    tombuck@longshorebuck.com

                                CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing has been served upon
    the following by placing a copy of same in the United States Mail, postage prepaid and
    properly addressed, and/or via the CM/ECF electronic filing system, this the 31st day of
    October, 2019.

    Bradford W. Caraway
    Chapter 13 Trustee
    P.O. Box 10848
    Birmingham, Alabama 35202

    America’s First Federal Credit Union
    C/O Michael Harrison
    Key, Greer, Harrison & Casey
    P. O. Box 360345
    Birmingham, AL 35236


                                                                /s/ Thomas W. H. Buck
                                                                OF COUNSEL




Case 18-01924-DSC13       Doc 71    Filed 10/31/19 Entered 10/31/19 13:44:12             Desc Main
                                   Document     Page 2 of 2
